PER CURIAM.
This appeal was considered by the Court on the record, briefs and oral arguments of counsel for respective parties;
And it appearing from the judgment duly entered by the District Court that appellant entered a plea of guilty to both counts of the indictment, and it further appearing that the present claim of the appellant, presented by briefs and argument on this appeal without having previously been made in the District Court, that appellant did not plead to the second count of the indictment, is not established by the record considered in its entirety;
And the action of the District Court in imposing separate nonconcurrent sentences under each of the two counts not being erroneous; York v. United States, 6 Cir., 299 F. 778; Record v. Hudspeth, 10 Cir., 126 F.2d 215, certiorari denied 316 U.S. 703, 62 S.Ct. 1310, 86 L.Ed. 1771;
It is ordered that the judgment of the District Court be and is now affirmed.